Citation Nr: 1732633	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from August 1970 until February 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran initially requested a hearing before a Member of the Board in connection with his appeal; however, in September 2014, March 2015, and February 2017 the Veteran requested his hearing request be withdrawn.  

A November 2012 Decision Review Officer rating decision, the RO increased the initial rating for the Veteran's PTSD from 10 to 30 percent.  As higher ratings are available for PTSD throughout the appeal period, the issue remains before the Board.  

A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  An April 2014 neuropsychological screening report noted the Veteran had intense fear when alone and could not perform job tasks without the presence of another, resulting in the Veteran quitting several jobs.  A September 2014 letter from the Veteran's therapist reported the Veteran was permanently unemployable due to PTSD symptoms.  Thus, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to an initial rating higher than 30 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A May 2003 rating decision denied entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal, and did not submit new and material evidence within one year. 

2.  The evidence associated with the file after the May 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). In light of the Board's favorable decision, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement-must be shown.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's claim of entitlement to service-connection for bilateral hearing loss was denied in a May 2003 rating decision based on the grounds that there was no evidence of hearing loss in service or within the presumptive period.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Of record at the time of the May 2003 rating decision were the Veteran's initial March 2003 claim and his service treatment records (STRs) that were negative for hearing loss disability.  

The relevant evidence associated with the claims folder after the May 2003 rating decision includes April 2010 VA treatment records documenting that the Veteran's hearing loss had a reported onset shortly after separation from service.  That record also noted the Veteran had a positive history of military noise exposure, and a negative history of occupational or recreational noise exposure.  The Veteran also underwent a VA audiology evaluation in February 2011 that confirmed the diagnosis of bilateral sensorineural hearing loss.

The Board finds that new and material evidence has been presented.  The 2010 VA treatment records are new because they were not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a chronic disease within the presumptive period.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.  

ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

First remand is required to secure an adequate VA medical opinion on the etiology of the Veteran's bilateral hearing loss.  In his original 2003 application for benefits, the Veteran reported that his hearing loss began in 1972 and continued thereafter.  It is unclear whether the Veteran meant that hearing loss manifested in service or shortly thereafter.  An April 2010 VA treatment record noted the Veteran first noticed hearing loss shortly after separation from service.  In the February 2011 VA audiology evaluation report, the examiner reported the Veteran complained of hearing loss over the prior 20 years.  The Veteran gave a history of exposure to military noise in the form of artillery, cannons, and helicopters during his service in Vietnam.  He denied hazardous noise exposure following separation from service.  The examiner diagnosed bilateral sensorineural hearing loss, and opined that the hearing loss was unrelated to the Veteran's period of service as the Veteran had normal hearing at separation.  The 2011 VA opinion regarding the etiology of the Veteran's bilateral hearing loss is inadequate for adjudication purposes.  A finding that he had normal hearing at separation cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, remand is required to secure an adequate opinion.  Also, on remand the examiner is requested to clarify the timeframe during which the Veteran reports he first noticed symptoms of hearing loss.  

Second, remand is necessary to secure a VA examination assessing the current severity of the Veteran's PTSD.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994). The Veteran last underwent a VA PTSD examination in December 2010, and since that time the record indicates his PTSD symptoms have worsened.  For example, in May 2011, the Veteran wrote that his PTSD seemed to be worsening.  In September 2013, the Veteran's therapist at the Vet Center reported the Veteran's PTSD symptoms had intensified.  In April 2015 the Veteran presented to VA with complaints of worsening short term memory.  The Veteran underwent neuropsychological testing in October 2014 that showed mild to moderate memory deficit, and the assessment was that PTSD and associated anxiety were impacting the Veteran's immediate recall.  Thus, remand is required to secure a VA examination that documents the current severity of the Veteran's PTSD.

Third, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with his claim for an increased rating for PTSD.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Last, on remand appropriate efforts should be made to obtain and associate with the claims file all outstanding VA and private treatment records.
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice pertaining to the claim of entitlement to a TDIU.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral hearing loss disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss was caused or aggravated by the Veteran's military service.  The examiner is requested to clarify the Veteran's report regarding onset of hearing loss symptoms in light of the discrepancies in the record.  The examiner is also requested to address the Veteran's competent reports of exposure to hazardous noise, as well as his reports of onset and continuity of symptoms.  A negative opinion based solely on a finding of normal hearing at separation is legally inadequate.

5.  Also, after any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must specifically address the October 2014 neuropsychological evaluation.  The examiner is requested fully explain the functional and occupational impact of the Veteran's PTSD.
6.  Then, readjudicate the claim of entitlement to service connection for bilateral hearing loss, entitlement to an initial evaluation higher than 30 percent for service-connected PTSD, and entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


